Mount, J.
(dissenting)—If the first nine points discussed in the majority opinion controlled the judgment in this case I might readily assent thereto. But, in my opinion, after carefully reading the evidence in the casé, there is no evidence whatever of seduction. The prosecution relied wholly upon the testimony of Miss Ruth Garrison, who is alleged to have been seduced by the appellant. The evidence very clearly shows that, for some weeks, at least, prior to February of 1919, Miss Garrison, and the appellant were very much in each others company. When they were together they would hug and kiss each other, and both, no doubt, were much in love. About the first of February, 1919, the appellant left Seattle, leaving behind his wife and Miss Garrison, and, went to Okanogan, in Okanogan county, a place distant about 250 miles from Seattle. The appellant was employed at Okanogan as a mechanic in an automobile repair shop. After he had been there a few days he received a letter from Miss Garrison, the prosecuting witness, in which she said:
*691“Listen, Lover man. You know I’m not working at the Bureau any more. I quit, and by the way, they’re some sore about it, too. I don’t'want to start working again till I find out just what’s to happen about the strike. Please, Doug., won’t you let me come over there just for, say—oh—come Friday and stay until Sunday? It will be my only chance, ’cause the next job I get won’t be as easy as the court house to get away from. See? And I’d be satisfied to start in work right if I could just see you. Please, please, Douglas—I know it’s a wee bit expensive, but I worry. I want to see you. I’ll eat bread and water after I come back to make up for it. Please, please, Please!!! If they know you’re married, then I’ll pass as your sister, or anything, I don’t care what. Oh! please say yes, Doug., just this once. If you don’t get this soon enough to answer on paper, send me a wire. And Doug. I’ve sent a lot of letters to just ‘Okanogan,’ so look them up.”
Before receiving a reply to this letter, Miss Garrison sent appellant a telegram, as follows: “Am coming Saturday 8 p. m. If not O. K. wire.” This telegram was sent on Friday, and the following Saturday she arrived at Okanogan. Mr. Storrs met her at the depot and took her to the Bureau Hotel, where she was registered as Mrs. D. M. Storrs. She testified as follows:
“Q. Did you have separate rooms or otherwise from him? A. Separate. Q. How long did you maintain that separate room? A. All the week that I was there. Q. Did anything occur between you of an intimate nature at all that first night? A. Mr. Storrs was in my room. Q. What happened?’ A. Nothing in particular, he loved me of course. Q. Just give that a little louder. A. Mr. Storrs was in my room for a while and I went to his room and back and forth between the two rooms. Q. What was done? A. Why, he loved me. Q. Was there any act of intercourse that night? A. No. Q. What was the number of his room, if you remember? A. I don’t know for sure. I think it was 25. Q. Had you been in his room before that? A. I had. Q. Had *692you ever been on bis bed before that? A. Yes. Q. What time of day was it when this first act of intercourse occurred between you, do you recall? A. At night, I think. Q. Just the night time. Had you dressed or undressed in his room or your own room? A. In my own room. Q. And how were you dressed when you went to his room? A. In my kimona. Q. Did you go back to your room that night at all? A. I did not. Q. Was there more than one act of intercourse that night? A. No. Q. Now, after that, I will ask you whether or not you slept with him every night? A. I did. . . . Q. Did he ever deceive you in any way that you know of, that is, after you knew that he was married? Did he ever practice any deceit on you that you know of? A. No. Q. Did he, or did you submit to sexual intercourse with him by reason of any trick or deceit that you know of? A. No. Q. Did you and he participate in that indulgence solely for the—from the fact that you were both infatuated with each other and for your mutual enj oyment ? A. Yes. ”
These facts are undisputed in the record.
The statute defining seduction, quoted in the majority opinion, is:
“Every person who shall seduce and have sexual intercourse with any female of previous chaste character, shall be punished by imprisonment,” etc.
The word “seduce,” as used in this section, has a well known meaning. In Bouvier’s Law Dictionary, Rawle’s Third Revision, seduction is defined as follows:
“The act or crime of persuading a female, by flattery or deception, to surrender her chastity. Webster.
“The corrupting, deceiving and drawing aside from the path of virtue which she was pursuing of a virtuous woman, by such acts and wiles, in connection with a promise of marriage, as were calculated to operate upon a virtuous woman. State v. Eckler, 106 Mo. 585, 17 S. W. 814, 27 Am. St. Rep. 372.
“The wrong of inducing a female to consent to unlawful intercourse, by enticements and persuasions *693overcoming her reluctance and scruples. Hood v. Sudderth, 111 N. C. 215, 16 S. E. 397.”
In State v. O’Hare, 36 Wash. 516, 79 Pac. 39, 104 Am. St. 970, 68 L. R. A. 107, we said:
“The word ‘seduce’ in this statute is used in its ordinary legal meaning, and implies the use of arts, persuasion, or wiles to overcome the resistance of the female who is not disposed, of her own volition, to step aside from the path of virtue. ’ ’
The court in his instructions to the jury gave the following instruction, which the majority holds to be correct:
“In order to constitute the offense it must be shown by the proofs in the case, beyond a reasonable doubt, that at the time alleged in the information, Ruth Garrison yielded her person and her virtue by reason of some artifice, promise, inducement, persuasion, deception or wile of said .Douglas M. Storrs, made at that time or at any previous time, and without which she would not have yielded. The artifice, promise, inducement or wiles are not limited to the time the act of sexual intercourse occurred, but, if you find, from the evidence, beyond a reasonable doubt, that by persistent attentions or by promise or inducements or persuasions from time to time, the said Douglas M. Storrs built up such respect and love in Ruth Garrison for himself as to finally and eventually overcome her virtue and induce her to voluntarily yield by these means, then you should find him guilty, as charged.”
There is no evidence whatever in this case that the appellant at any time used any artifice, promise, inducement or persuasion, or deception, to cause Miss Garrison to yield to his request for sexual intercourse, nor that such request was made by appellant. It is true that, upon previous occasions, he had hugged her and kissed her and she had returned these demonstrations of love. When he had suggested improper relations she had repulsed his advances. There is no evi*694deuce whatever that at any time he persuaded or in-i' duced her to yield to his desires by any artifice, or flattery, or deception. Without some of these elements theré could have been no seduction. The evidence conclusively shows that she solicited the right to come to him from Seattle to Okanogan. Before he had time to reply to her request she sent a telegram stating that she was coming. After she arrived there she was registered as his wife. She was assigned to a separate room. According to her own testimony* she voluntarily went to his room and had sexual intercourse with him. In answer to the question, “Did you and he participate in that indulgence solely from the fact that you were both infatuated with each other and for your mutual enjoyment,” she answered “Yes.” It seems clear to me that there could be no seduction in a case of this kind. She voluntarily stepped aside from the path of virtue. The utmost that can be said of the evidence in this case is that the appellant was guilty of the crime of adultery, which is an independent crime and can only be prosecuted upon complaint of the husband or wife. Rem. Code, § 2457. But he was not charged with that crime, he was charged with the crime of seduction, and it was necessary to prove that the seduction was brought about by persuasion, ■ flattery or deception. Miss Garrison denied that anything of that kind occurred. She, in substance, invited sexual intercourse when she said in her letter, above quoted, “I’ll pass as your sister, or anything, I don’t care what.” It cannot be assumed that there was any-act of sexual intercourse between these parties prior to the visit of Miss Garrison to Okanogan, because the direct and positive evidence is to the contrary. It is probably correct to say, as is said in the majority opinion, that Miss Garrison was madly in love with the appellant. She evidently loved him with her whole *695soul. She voluntarily had sexual intercourse with him to hold his love for her. She indeed went to greater length after that time. She even murdered his wife, that the wife might not he between them. She was acquitted of the charge of murder because the jury which tried her for that crime found that she was insane at the time. There was no evidence of insanity at the time of this trial. She testified as rationally and as clearly as any person could. She was the sole witness for the state upon the main points in this case. She was not disputed in any of her statements. The state, of necessity, vouched for her sanity and her truthfulness and relied upon her testimony, which, it seems to me, would convince any one that she was not seduced, but indulged in the act of sexual intercourse, as she said, for their “mutual enjoyment.” In my opinion, it was the duty of the court to direct a verdict of acquittal. The judgment should therefore be reversed.
I therefore dissent from the conclusion reached by the majority.